         Case 2:18-ap-01239-BB Doc 45 Filed 02/06/20                                Entered 02/06/20 21:32:56                Desc
                             Imaged Certificate of Notice                           Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
Lite Solar Corp.,
         Plaintiff                                                                                Adv. Proc. No. 18-01239-BB
Schiffke,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: wjacksonC                    Page 1 of 1                          Date Rcvd: Feb 04, 2020
                                      Form ID: pdf031                    Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 06, 2020.
dft             Adam Ward,   42020 Southeast View Acres Road,    Milwaukie, OR 97267
dft            +Brian Arbizzani,   3417 Southeast Guiford Drive,    Milwaukie,, OR 97222-6943
dft            +Heather Schiffke,   3547 Southeast 11th Avenue,    Portland, OR 97202-2735
pla            +Lite Solar Corp.,   3553 Atlantic Avenue,   #1183,    Long Beach, CA 90807-5606
dft            +Steve Sefchick,   4431 Southeast Francis Street,    Portland, OR 97206-3257

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              Courtesy NEF
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 06, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 4, 2020 at the address(es) listed below:
              Aaron E de Leest    on behalf of Trustee Brad D Krasnoff (TR) adeleest@DanningGill.com,
               danninggill@gmail.com;adeleest@ecf.inforuptcy.com
              Aaron E de Leest    on behalf of Interested Party    Courtesy NEF adeleest@DanningGill.com,
               danninggill@gmail.com;adeleest@ecf.inforuptcy.com
              Brad D Krasnoff (TR)    BDKTrustee@DanningGill.com, bkrasnoff@ecf.axosfs.com;DanningGill@gmail.com
              Eric P Israel    on behalf of Trustee Brad D Krasnoff (TR) eisrael@DanningGill.com,
               danninggill@gmail.com;eisrael@ecf.inforuptcy.com
              Eric P Israel    on behalf of Interested Party    Courtesy NEF eisrael@DanningGill.com,
               danninggill@gmail.com;eisrael@ecf.inforuptcy.com
              Irving M Gross    on behalf of Defendant Heather Schiffke img@lnbyb.com, john@lnbyb.com
              Irving M Gross    on behalf of Defendant Brian Arbizzani img@lnbyb.com, john@lnbyb.com
              Irving M Gross    on behalf of Defendant Adam Ward img@lnbyb.com, john@lnbyb.com
              Irving M Gross    on behalf of Defendant Steve Sefchick img@lnbyb.com, john@lnbyb.com
              Joseph A Field    on behalf of Defendant Adam Ward joe@fieldjerger.com, jenny@fieldjerger.com
              Joseph A Field    on behalf of Defendant Brian Arbizzani joe@fieldjerger.com,
               jenny@fieldjerger.com
              Joseph A Field    on behalf of Defendant Steve Sefchick joe@fieldjerger.com,
               jenny@fieldjerger.com
              Joseph A Field    on behalf of Defendant Heather Schiffke joe@fieldjerger.com,
               jenny@fieldjerger.com
              Joshua D Stadtler    on behalf of Plaintiff    Lite Solar Corp. jstadtler@dunncarney.com,
               ahood@dunncarney.com
              Joshua D Stadtler    on behalf of Trustee Brad D Krasnoff (TR) jstadtler@dunncarney.com,
               ahood@dunncarney.com
              Leslie A Cohen    on behalf of Plaintiff    Lite Solar Corp. leslie@lesliecohenlaw.com,
               jaime@lesliecohenlaw.com;olivia@lesliecohenlaw.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
                                                                                              TOTAL: 17
     Case 2:18-ap-01239-BB Doc 45 Filed 02/06/20                                         Entered 02/06/20 21:32:56                      Desc
                         Imaged Certificate of Notice                                    Page 2 of 3

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Joshua D. Stadtler (State Bar No. 272898)
 jstadtler@dunncarney.com                                                                                FILED & ENTERED
 Dunn Carney LLP
 851 SW 6th Ave., Suite 1500
 Portland, OR 97204                                                                                              FEB 04 2020
 T: 503-417-5507
 F: 503-224-7324
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY wesley DEPUTY CLERK




                                                                                                CHANGES MADE BY COURT
      Debtor(s) appearing without attorney
      Attorney for: Brad D. Krasnoff, Chapter 7 Trustee

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION

 In re:                                                                      CASE NO.: 2:16-bk-19896-BB
                                                                             CHAPTER: 7
 LITE SOLAR CORP.,
                                                                             ADVERSARY NO: 2:18-ap-01239-BB

                                                                                  AMENDED STATUS CONFERENCE AND
                                                              Debtor(s)          SCHEDULING ORDER PURSUANT TO LBR
                                                                                             7016-1(a)(4)
                                                                             DATE: 01/14/2020
 LITE SOLAR CORP., a California corporation,                                 TIME: 2:00 p.m.
                                                                             COURTROOM: 1539
                                                              Plaintiff(s)   ADDRESS: 255 E. Temple Street, Los Angeles, CA 90012
                                    vs.

 HEATHER SCHIFFKE; an individual, BRIAN ARBIZZANI;
 an individual; ADAM WARD, an individual; STEVE
 SEFCHICK, an individual; and DOES 1-100,

                                                          Defendant(s)

1.   A status conference took place on the date and time indicated above.
2.   Parties and counsel were present as reflected in the court record.
3.   This matter is disposed of as follows:
     a.       Continued to the following date for a further status conference:                   (date) 08/25/2020          (time) 2:00 p.m.
     b.       $MRLQWVWDWXVUHSRUWPXVWEHILOHGDQGVHUYHGLQFOXGLQJDMXGJH¶VFRS\E\(date): 08/11/2020
     c.       The last day to join other parties and to amend pleadings is (specify date):
     d.       The last day for pre-trial moWLRQVWREHILOHGDQGVHUYHGLQFOXGLQJDMXGJH¶VFRS\LV(date):
     e.       The last date for pre-trial motions to be heard is (date):


          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2014                                                           Page 1                              F 7016-1.2.ORDER.STATUS.CONF
DCAPDX\3308698.v1
    Case 2:18-ap-01239-BB Doc 45 Filed 02/06/20                                          Entered 02/06/20 21:32:56                     Desc
                        Imaged Certificate of Notice                                     Page 3 of 3
    f.       The last day for discovery to be completed, including receiving responses to discovery requests, is
             (date):
    g.       A       pre-trial stipulation or        pre-trial order must be filed and lodged by (date)                              (time)
                 No pre-trial stipulation or pre-trial order is required
    h.       A pre-trial conference is set for (date)                           (time)
                 No pre-trial conference is required
    i.       Estimate of time for trial (specify number of hours):
    j.       A trial is set for (date)                       (time)
    k.       The adversary proceeding is dismissed for failure to appear or prosecute
                with prejudice     without prejudice
    l.       Notice of next status conference or pre-trial conference date is waived
    m.       Other (specify):
                  1. The parties are ordered to participate in a one-day mediation prior to the next status
                     conference.
                  2. As the parties have scheduled and made the necessary arrangements as required by the
                     &RXUW¶V-DQXDU\6FKHGXOLQJ2UGHU 'NW1R WKHSDUWLHVPD\FRQGXFWWKHLU
                     mediation in Portland, Oregon with Judge Peter C. McKittrick from the U.S. Bankruptcy Court
                     for the District of Oregon.
                  3. Given the unavailability of defendant Adam Ward to attend a mediation within the next 90 days
                     (Mr. Ward is out of the country on an employment contract through June 30, 2020), and the
                     SDUWLHV¶VWLSXODWLRQWRDFRQWLQXDQFHthe previously scheduled next status conference of May
                     19, 2020 at 2 p.m. is continued for a further 90 days until August 25, 2020 at 2 p.m.


                                                                         ###




                 Date: February 4, 2020




         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2014                                                          Page 2                              F 7016-1.2.ORDER.STATUS.CONF
DCAPDX\3308698.v1
